DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. MPEP § 2173.05(q).
Claim 18 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, Applicant attempts to claim a process without setting forth any steps involved in the process. 
For purposes of examination, the claim will be viewed as a composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2013/0224270) in view of Lin (US 2015/0306015) and Campbell (US 2013/0216485).
Robinson et al discloses an oral care composition comprising a basic amino acid at 5-12 wt%, such as arginine bicarbonate, an abrasive of natural and precipitated calcium carbonate at 20-50 wt% combined, and an effective amount of fluoride at 0.3-2 wt%, flavorings at 0.01-5 wt%, and surfactant from 0.3-3 wt% (¶¶ 6-11 and 110). The composition may further include preservatives and alcohols (¶ 13). A preferred anionic surfactant is sodium lauryl sulfate (¶ 154). A useful flavoring agent is menthol as well as other flavorings (¶ 156). Sodium monofluorophosphate is a preferred source of fluoride (¶ 136). The composition is manufactured by mixing arginine to the abrasive, and then adding surfactants and flavorings (¶ 172). The composition is used to application to the oral cavity to protect teeth (¶¶ 173-174). Water content is in the range of 10-90% (¶ 167).
Campbell teaches the use of methyl vinyl ether/maleic anhydride copolymer having a molecular weight ranging from 30,000 to 1,000,000 g/mole in combination with stannous fluoride (claim 25).
Lin teaches oral care compositions comprising stannous fluoride and stannous chloride and combinations thereof (¶ 64). Zinc pyrophosphate is taught as a component (¶ 65). Metal salts may be present from 0.5-50wt% (¶ 68). The salts may require buffering (¶ 62). The carrier may be water and sorbitol at 5 to about 80 wt% (¶ 72). Sorbitol is further taught as a humectant component (¶ 97). Sodium Lauryl Sulfate is taught as a component (¶ 98 Table 1). The compositions are used as dentifrices to provide oral care (¶ 19).
The prior art is not anticipatory insofar as the common components must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art at the claimed range. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
One of ordinary skill in the art would have been motivated to have combined the agents of the primary and secondary references in order to provide a third chemotherapeutic composition useful for the same purpose (oral care composition). This position is consistent with well-established precedent holding that it is prima facie obvious to combine compositions known to be individually useful together so as to provide a third composition for the same use. See, e.g., In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the same basis over the following in view of Robinson et al (US 2013/0224270) 516 in view of Robinson et al (US 2013/0224270), Lin (US 2015/0306015), and Campbell (US 2013/0216485). Although the claims at issue are not identical, they are not patentably distinct from each other because as discussed above, the components claims are common in the oral care art. The following are rejected under the same basis:
Claims 1-27 of US 10,123,956,
Claims 1-18 of US 10,238,896,
Claims 1-14 of US 10,195,128,
Claims 1-16 of US 10,172,770,
Claims 1-15 of US 10,285,919,
Claims 1-15 of US 10,278,906.
Claims 1-20 of US 10,524,991.
Claims 1-39 of US 10,420,716.
Claims 1-15 of US 10,524,990.
Claims 1-18 of US 10,532,015.
Claims 1-16 of US 10,525,289,
Claims 1-20 of US 10,772,809,
Claims 1-11 of US 10,576,029,
Claims 1-18 of US 11,234,912,
Claims 1-11 of US 10,980,720.

Claims 1-19 are also provisionally rejected on the same basis over US 17.249,912in view Robinson et al (US 2013/0224270), Lin (US 2015/0306015), and Campbell (US 2013/0216485). Although the claims at issue are not identical, they are not patentably distinct from each other because as discussed above, the components claims are common in the oral care art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612